                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 ADRIAN GUILLE,                                      CV 14-00051-H-DLC

             Plaintiff,

       vs.                                                   ORDER


 JOSH SWEENEY, SAMUEL SHORT,
 JASON TRUDEAU, GARRETT KENT,
 and DANIEL SEGOVIA,

             Defendants.

      Pending are Plaintiff Adrian Guille's Motion in Limine (Doc. 159), Motion

for Reconsideration (Doc. 169), a document entitled "Plaintiffs Objections to the

Use of Chief Judge Presiding over Trial, Pre-trial Proceedings Due to Conflict of

Interest, Bias Against Plaintiff' (Doc. 170) which has been construed as a motion

to recuse, and two Motions for Writs of Habeas Corpus ad Testificandum (Docs.

171, 176). Defendants filed a response to Mr. Guille's motions for writs of habeas

corpus ad testificandum but did not respond to the motion for reconsideration or

the motion for recusal. Nevertheless, Mr. Guille's motions will be denied.

I. Motion in Limine (Doc. 159)

      In his motion in limine, Mr. Guille seeks to exclude his prior institutional

and criminal records from trial. (Doc. 159.) He argues this evidence would be

                                         1
irrelevant ifthe named Defendants were not aware of his prior record, that the

probative value of this evidence is substantially outweighed by the danger of unfair

prejudice, and that prior convictions are generally used only to impeach the

credibility of a party or witness. (Docs. 159, 160.)

      "Although the Federal Rules of Evidence do not explicitly authorize in

limine rulings, the practice has developed pursuant to the district court's inherent

authority to manage the course of trials." Luce v. United States, 469 U.S. 38, 40 n.

2 (1984). But the Court "is almost always better situated during the actual trial to

assess the value and utility of evidence." Wilkins v. Kmart Corp., 487 F. Supp. 2d

1216, 1218 (D. Kan. 2007). The Sixth Circuit has explained that, "a better practice

is to deal with questions of admissibility of evidence as they arise [in trial]" as

opposed to ruling on a motion in limine. Sperberg v. Goodyear Tire & Rubber

Co., 519 F.2d 708, 712 (6th Cir. 1975).

      The Court will not make a general ruling regarding the admissibility Mr.

Guille's institutional history and/or criminal history because there has been no

indication what if any of this evidence Defendants intend to seek to introduce at

trial. Any information Defendants were aware of on the date of the incident

regarding Mr. Guille's criminal and institutional history may be relevant to

Defendants' defenses in this case but the Court cannot make that determination in


                                           2
the abstract.

      The motion in limine will be denied without prejudice and subject to

renewal at the Court's Final Pretrial Conference and at trial.

II. Motion for Reconsideration (Doc. 169)

      Mr. Guille moves for reconsideration of the Court's June 18, 2018 Order

granting the supervisory Defendants' Motion for Summary Judgment. (Doc. 169.)

Local Rule 7.3 provides as follows:

      (b) Form and Content of Motion for Leave. A motion for leave to file
      a motion for reconsideration may seek reconsideration only of an
      interlocutory order, must be limited to 2,275 words or, for prose
      litigants, seven pages, and must specify why it meets at least one of
      the following:
             (1) (A) the facts or applicable law are materially different
                           from the facts or applicable law that the parties
                           presented to the court before entry of the order for
                           which reconsideration is sought, and
                    (B) despite the exercise of reasonable diligence, the
                           party applying for reconsideration did not know
                           such fact or law before entry of the order; or
             (2)    new material facts arose or a change of law occurred
                    after entry of the order.

      (c) Prohibition Against Repetition of Argument. No motion for leave
      to file a motion for reconsideration of an interlocutory order may
      repeat any oral or written argument made by the applying party before
      entry of the order. Violation of this restriction subjects the offending
      party to appropriate sanctions.

      Mr. Guille raises twelve arguments in support of his motion for



                                          3
reconsideration but does not establish that the facts or applicable law are materially

different from the facts or law presented in his previous filings prior to entry of the

Order granting summary judgment. For the most part, Mr. Guille raises arguments

and contentions that were already presented to the Court before it granted the

supervisory Defendants' motion for summary judgment. There are however, two

issues the Court must address: (I) Mr. Guille's contention that he was not

provided a copy of the Court's Local Rules and (2) his contention that he did not

receive notice of the summary judgment rules as required by Rand v. Rowland, 154

F .3d 952, 960-61 (9th Cir. 1998).

      A. Local Rules

      Mr. Guille contends he requested but was not provided with a copy of the

Court's Local Rules. (Motion for Reconsideration, Doc. 169 at 1.) He argues that

the Local Rules require a statement of undisputed facts but the Federal Rules of

Civil Procedure do not have such a requirement. He contends he was not provided

a copy of the Local Rules and therefore could not have known of this requirement

in order to move to strike Defendants' Motion for Summary Judgment for failing

to file a statement of undisputed facts. (Doc. 169 at 2; see also Point # 1, Doc. 169

at 2; Argument #5, Doc. 169-2 at 2; Doc. 170 at 1-2.) But Defendants filed both a

Statement of Undisputed Facts (Doc. 59) and a Supplemental Statement of


                                           4
Undisputed Facts (Doc. 135). As such, this is not a sufficient grounds to

reconsider the decision to grant the Supervisory Defendants' Motion for Summary

Judgment. 1

       B. Rand Notice

       In his "Objections to Judge's Granting of Partial Summary Judgment for the

Defendants," Mr. Guille contends he was not given a notice required by Rand v.

Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998). (Doc. 169-3 at 1.) In Rand, the

Ninth Circuit Court of Appeals held that a pro se prisoner is entitled to fair notice

of the requirements of the summary judgment rule. Rand, 154 F.3d 952.

According to the record, Defendants served a Notice and Warning to Plaintiff on

Mr. Guille on October 6, 2017 contemporaneously with the supervisory

Defendants' renewed motion for summary judgment. (Doc. 136.) In addition,

Defendants indicated in their renewed motion for summary judgment that they had

filed a Rand Notice and Warning to Plaintiff as required under L.R. 56.2. (Doc.

133, at 2.) Mr. Guille obviously received Defendants' motion because he filed


       1
        The record reflects that Mr. Guille was provided a copy of the applicable Local Rules
with the Court's March 23, 2015 Scheduling Order including Local Rule 56 which sets forth the
requirement to file a statement of undisputed facts with a motion for summary judgment and a
statement of disputed facts with a response to a motion to summary judgment. (Doc. 18-2 at 35-
36.) Mr. Guille frequently cited to the Court's Local Rules (Docs. 28 at 5, 71 at 5, 101-1 at 1,
101-3, 141-1at2, 145 at 5, 151-1 at 1) and any alleged failure to provide the Court's Local Rules
to Mr. Guille was not the basis for granting Defendants' motion for summary judgment.

                                                5
two responses to the motion. (Docs. 137, 141.) Prior to his motion for

reconsideration, Mr. Guille never raised the issue of not having received a Rand

notice. The Court finds that the record establishes that he did in fact receive a

Rand notice.

       Generally, a failure to give adequate notice is reversible error and the Court

need not engage in a harmless error analysis. Rand, 154 F .3d at 961. The Ninth

Circuit, however, recognizes "that there may be the unusual case where the

harmlessness of the failure to give the required notice may be established on the

record or by judicial notice." Id. Examples of such cases may be where the Court

could take judicial notice that the plaintiff had recently been served with a Rand

notice or that the pro se prisoner has a complete understanding of Rule 56's

requirements. Id.

       Even if Mr. Guille did not receive the October 6, 2017 Notice and Warning,

the Court finds that this is the unusual case where the harmlessness of any failure

to receive the required notice is established on the record. Mr. Guille was served

with two Notices and Warning to a Pro Se Prisoner as required by Rand on

January 7, 2016 (Docs. 56 and 60). These documents were remailed to Mr. Guille

by the Clerk of Court as directed by Judge Johnston June 17, 2016 Order (Doc.

68).


                                          6
      Moreover, Mr. Guille has demonstrated a complete understanding of Rule

56's requirements as evidenced by his numerous responses the Defendants'

multiple motions for summary judgment. His responses included detailed

statements of facts and disputed facts, citations to and quotations from legal

authorities including Rule 56, and Mr. Guille makes repeated references to Rule

56 in all his responses to Defendants' motions for summary judgment. (July 11,

2016 Response, Doc. 73-1 at 6; November 8, 2017 Response, Doc. 137 at 1;

December 11, 2017 Second Response, Doc. 141 at 1.) Mr. Guille's responses

clearly demonstrated that he understood the nature of summary judgment and

complied with the requirements of Rule 56. See Labatad v. Corrections

Corporation ofAmerica, 714 F.3d 1155, 1159-1160 (9th Cir. 2013).

      The Court will not reconsider its Order granting the supervisory

Defendants' motion for summary on this basis.

III. Motion for Recusal (Doc. 170)

      Mr. Guille has filed an objection to the undersigned presiding over trial and

pre-trial proceedings due to what he contends is a conflict of interest and alleged

bias against Mr. Guille. (Doc. 170.) The motion will be construed as a motion to

recuse. The Court will consider the merits of Mr. Guille's motion under the

provisions of 28 U.S.C. § 455. "Section 455 imposes an affirmative duty upon

                                         7
judges to recuse themselves." Yagman v. Republic Ins., 987 F.2d 622, 626 (9th

Cir. 1983). The statute provides, as follows:

      (a) Any justice, judge, or magistrate judge of the United States shall
      disqualify himself in any proceeding in which his impartiality might
      reasonably be questioned.

      (b) He shall also disqualify himself in the following circumstances:
             ( 1) Where he has a personal bias or prejudice concerning a
             party, or personal knowledge of disputed evidentiary facts
             concerning the proceeding;
             (2) Where in private practice he served as lawyer in the matter
             in controversy, or a lawyer with whom he previously practiced
             law served during such association as a lawyer concerning the
             matter, or the judge or such lawyer has been a material witness
             concerning it;
             (3) Where he has served in governmental employment and in
             such capacity participated as counsel, adviser or material
             witness concerning the proceeding or expressed an opinion
             concerning the merits of the particular case in controversy;
             (4) He knows that he, individually or as a fiduciary, or his
             spouse or minor child residing in his household, has a financial
             interest in the subject matter in controversy or in a party to the
            proceeding, or any other interest that could be substantially
            affected by the outcome of the proceeding;
            (5) He or his spouse, or a person within the third degree of
            relationship to either of them, or the spouse of such a person:
                    (i) Is a party to the proceeding, or an officer, director, or
                    trustee of a party;
                    (ii) Is acting as a lawyer in the proceeding;
                    (iii) Is known by the judge to have an interest that could
                    be substantially affected by the outcome of the
                    proceeding;
                    (iv) Is to the judge's knowledge likely to be a material
                    witness in the proceeding.
28 U.S.C. § 455(a) and (b).


                                           8
      Section 455(a) requires disqualification for the appearance of partiality.

What matters under section 455(a) "is not the reality of bias or prejudice but its

appearance[,]" and the test for disqualification is an objective one. Liteky v.

United States, 510 U.S. 540, 548 (1994). Disqualification is warranted if"a

reasonable person with knowledge of all the facts would conclude that the judge's

impartiality might reasonably be questioned." Blixseth v. Yellowstone Mountain

Club, LLC, 742 F.3d 1215, 1219 (9th Cir. 2014) (quotation and citation omitted).

The "reasonable person" is not "hypersensitive or unduly suspicious," and "is not

a 'partly informed man-in-the-street[.]"' Blixseth, 742 F.3d at 1219, and United

States v. Holland, 519 F.3d 909, 913-14 (9th Cir. 2008). Rather, the reasonable

person is a "well-informed, thoughtful observer[,]" and is "someone who

'understand[s] all the relevant facts' and has examined the record and the law."

Holland, 519 F.3d at 913-14 (citation omitted).

      The analysis under section 455(a) is also subject to the "extrajudicial

source" doctrine. Liteky, 510 U.S. at 554. The doctrine requires that the basis for

disqualification generally must be "something other than rulings, opinions

formed[,] or statements made by the judge during the course of trial." Holland,

519 F.3d at 913-14.

      In his motion to recuse, Mr. Guille first argues that he was not provided

                                          9
copies of this Court's Local Rules. (Doc. 170 at 1.) As set forth above, Mr. Guille

was provided a copy of the Court's applicable local rules and he complied with

these rules in responding to Defendants' motion for summary judgment. A motion

to strike Defendants' motion for summary judgment for failure to file a statement

of undisputed facts would have been denied because Defendants' filed both a

Statement of Undisputed Facts (Doc. 59) and a Supplemental Statement of

Undisputed Facts (Doc. 135). Further, any failure to abide by one of the Court's

local rules was not the basis of the Court's decision to grant the supervisory

defendants' motion for summary judgment.

      Next, Mr. Guille argues he filed a formal complaint against "his judge" to

the Chief Judge of the Ninth Circuit. He alleges that a short time after he filed this

complaint, the Court ruled against him on "every possible outstanding discovery

dispute." (Doc. 170 at 2.) He argues that the Court agreed with the production of

the use of force packets but then "changed course" after Mr. Guille filed a formal

complaint against the undersigned. (Doc. 170 at 3.)

      There are several problems with this argument. First, the Court is not aware

that a judicial complaint was filed against him by Mr. Guille. Mr. Guille attached

to his motion to recuse a document entitled "formal complaint" (Doc. 172 at 10)

which the Court assumes is the "formal complaint" to which Mr. Guille refers.

                                         10
The document is dated May 7, 2018 but there is no indication to whom the

complaint was addressed or if any action was taken on the complaint. The Court

has no knowledge of a complaint being filed against him.

      Secondly, the Court made an advised decision to not require the production

of the use of force packets because Defendants conducted the search for

documents directed by Judge Johnston and that search led to the discovery of a

single grievance against the named IPS Team Defendants. That grievance related

to a June 27, 2013 use of force incident but it was not filed with prison officials

until August 9, 2013, after the July 5, 2013 Guille incident. As such, the Court

found there were no responsive use of force packets. (Doc. 163 at 9.) The Court

found that Mr. Guille provided no evidence to establish that the named

supervisory defendants were on notice of any alleged prior incidents of excessive

force. Id. at 9-10. Mr. Guille argues that the only reason there is no evidence to

support his claims against the supervisory defendants is because the Court allowed

Defendants to withhold evidence. The Court did not allow Defendants to withhold

evidence-there was no responsive evidence to Mr. Guille's discovery requests.

      In short, Mr. Guille is seeking to have the undersigned recuse himself based

upon the Court's prior rulings. This is an insufficient basis because the

"extrajudicial source" doctrine requires that the basis for disqualification generally

                                          11
must be "something other than rulings, opinions formed[,] or statements made by

the judge during the course of trial." Holland, 519 F.3d at 913-14.

      The motion to recuse will be denied.

IV. First Motion for Writ of Habeas Corpus ad Testificandum (Doc. 171)

      Mr. Guille seeks a writ of habeas corpus ad testificandum requiring the

Warden of Montana State Prison to make arrangements to bring Mr. Guille to

court for the scheduled trial. (Doc. 171.) This motion will be denied as moot

because in its June 18, 2018 Trial Scheduling Order, the Court required

Defendants to obtain Mr. Guille's presence at trial and ensure that his legal

materials were available to him at trial. (Doc. 164 at 2.) The Court does not read

Mr. Guille's motion as a request for appointment of counsel.

V. Second Motion for Writ of Habeas Corpus ad Testificandum (Doc. 176)

      Mr. Guille also seeks writs of habeas corpus ad testificandum for "all

inmates housed on B-block on 7-5-13" to testify on Mr. Guille's behalf at trial.

He contends these inmates are on his will-call witness list previously submitted to

the Court. (Doc. 176.) The Court, however, has not received a list of witnesses

which Mr. Guille intends to call at trial.

      In its June 18, 2018 Order, the Court provided specific instructions to Mr.

Guille on how to subpoena witnesses for trial. (Doc. 164.) On or before October

                                             12
15, 2018, Mr. Guille was to comply with the following for any witness he wanted

to subpoena to testify at trial:

      (b) Plaintiffs Subpoena Requests; Time to File.
             (1) As Plaintiff has been granted leave to proceed in forma
      pauperis, 28 U.S.C. § 1915(d) requires officers of the Court to issue
      and serve witness subpoenas for trial. Therefore, the Court will have
      the United States Marshals Service serve proper subpoenas requested
      by Plaintiff. Plaintiff must submit his subpoena requests to the
      Court on or before the date set forth above in paragraph 1. Those
      subpoena requests must comply with the requirements set forth herein
      or the subpoenas will not be served.
             (2) Plaintiffs subpoena request must identify the witness by
      name, current address, a brief description of their expected testimony,
      an indication whether they are prisoners or not and whether Plaintiff
      anticipates that they will be prisoners at the time of trial.
      (c) Plaintiffs Witnesses for Whom a Subpoena is Required.
             ( 1) If Plaintiff wishes to call a prisoner as a witness, Plaintiff
      must request a subpoena for the prisoner. Prisoner witnesses will
      most likely appear by video.

(Trial Scheduling Order, Doc. 164 at 1, 9-10.) Mr. Guille has completely failed to

comply with these instructions. Even if the Court liberally construes Mr. Guille's

"Petition for Writ of Habeas Corpus ad Testificandum" as a request for subpoenas,

it is untimely because it was dated October 18, 2018. (Doc. 176.) Even ifthe

Court were to overlook the fact that the request was untimely, Mr. Guille has

failed to identify his witnesses by name and their current address. Mr. Guille

refers to his "will-call witness list previous [sic] submitted to this court." (Doc.

176 at 1.) But the Court cannot locate any such list of will call witnesses in the

                                          13
record. Without the names and addresses for these witnesses, the Court cannot

issue subpoenas for these individuals even if Mr. Guille had complied with the

Court's trial scheduling order. The petition for writ of habeas corpus ad

testificandum will be denied.

      Based upon the foregoing, the Court issues the following:

                                      ORDER

      1. Mr. Guille's Motion in Limine (Doc. 159) is DENIED WITHOUT

PREJUDICE AND SUBJECT TO RENEWAL.

      2. Mr. Guille's Motion for Reconsideration (Doc. 169) is DENIED.

      3. Mr. Guille's "Objections to the Use of Chief Judge Presiding over Trial,

Pre-trial Proceedings Due to Conflict of Interest, Bias Against Plaintiff' (Doc.

170) as construed as a motion to recuse the undersigned is DENIED.

      4. Mr. Guille's Motion for Writ of Habeas Corpus ad Testificandum (Doc.

171) is DENIED AS MOOT.

      5. Mr. Guille's Petition for Writ of Habeas Corpus ad Testificandum (Doc.

176) is DENIED.

      DATED this :J-tliday of No


                                Dana L. Christensen, Chief Judge
                                United States District Court

                                         14
